Exhibit 10(b)

 

Zep Inc.

2010 Omnibus Incentive Plan

 

Incentive Stock Option Agreement

For Executive Employees

 

THIS AGREEMENT, made as of                             ,                    (the
“Grant Date”), between Zep Inc., a Delaware corporation (the “Company”), and
                                                                      (the
“Optionee”).

 

WHEREAS, the Company has adopted the Zep Inc. 2010 Omnibus Incentive Plan (the
“Plan”) in order to provide additional incentive to certain officers and key
employees of the Company and its Subsidiaries; and

 

WHEREAS, the Optionee performs services for the Company and/or one of its
Subsidiaries; and

 

WHEREAS, the Committee responsible for administration of the Plan has determined
to grant the Option to the Optionee as provided herein; and

 

WHEREAS, the Company and Optionee have determined that Optionee shall enter into
a separate agreement setting forth certain non-competition, non-solicitation,
non-recruitment and non-disclosure covenants (the “Restrictive Covenants
Agreement”), in consideration for receipt of the Award pursuant hereto, receipt
of any future Plan Awards, continued employment, receipt of Confidential
Information and Trade Secrets (as subsequently defined in the Restrictive
Covenants Agreement), and other good and valuable consideration; and

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.                                       Grant of Option.

 

1.1                                 The Company hereby grants to the Optionee
the right and option (the “Option”) to purchase all or any part of an aggregate
of                             whole Shares subject to, and in accordance with,
the terms and conditions set forth in this Agreement and the Plan.

 

1.2                                 The Option is intended to qualify as an
Incentive Stock Option within the meaning of Section 422 of the Code and shall
be so construed; provided, however, that nothing in this Agreement shall be
interpreted as a representation, guarantee, or other undertaking on the part of
the Company that the Option is or will be determined to be an Incentive Stock
Option within the meaning of Section 422 of the Code.  To the extent this Option
is not treated as an Incentive Stock Option, it will be treated as a
Nonqualified Stock Option.

 

1.3                                 This Agreement shall be construed in
accordance and consistent with, and subject to, the provisions of the Plan (the
provisions of which are incorporated herein by reference) and, except as
otherwise expressly set forth herein, the capitalized terms used in this
Agreement shall have the same definitions as set forth in the Plan.

 

--------------------------------------------------------------------------------


 

1.4                                 The Option is conditioned upon
(i) Optionee’s acceptance of the terms of this Agreement, as evidenced by
Optionee’s execution of this Agreement or by Optionee’s electronic acceptance of
the Agreement in a manner and during the time period allowed by the Company and
(ii) Optionee’s execution of the Restrictive Covenants Agreement in the manner
and during the time period allowed by the Company.  If the terms of this
Agreement are not timely accepted by the execution or by such electronic
acceptance or if the Optionee fails to execute the Restrictive Covenants
Agreement in the manner and during the time period allowed by the Company, the
Option may be unilaterally canceled or terminated by the Committee.

 

2.                                       Purchase Price.

 

The price at which the Optionee shall be entitled to purchase Shares upon the
exercise of the Option shall be                        per Share.

 

3.                                       Duration of Option.

 

The Option shall be exercisable to the extent and in the manner provided herein
for a period of ten (10) years from the Grant Date (the “Exercise Term”);
provided, however, that the Option may be earlier terminated as provided in
Sections 1.4, 6 and 7.1 hereof.

 

4.                                       Vesting and Exercisability of Option.

 

The Option shall vest, and may be exercised, with respect to the Shares as set
forth in the Optionee Summary attached hereto and made a part hereof, subject to
earlier termination of the Option as provided in Sections 1.4, 6 and 7.1 hereof
or in the Plan.  The right to purchase the Shares as they become vested shall be
cumulative and shall continue during the Exercise Term unless sooner terminated
as provided herein.

 

5.                                       Manner of Exercise and Payment.

 

5.1                                 Subject to the terms and conditions of this
Agreement and the Plan, the Option may be exercised by either (i) delivery of
written or electronic notice to the Company, at its principal executive office
or (ii) online notice given to an online broker with which the Company has made
arrangement for the exercise of employee stock options, which notice satisfies
the form and conditions set forth in such arrangement, which shall be provided
to the Optionee from time to time.  Such notice shall state that the Optionee is
electing to exercise the Option and the number of Shares in respect of which the
Option is being exercised and, if delivered in writing to the Company, shall be
signed by the person or persons exercising the Option.  If requested by the
Committee, such person or persons shall (i) deliver this Agreement to the
Secretary of the Company who shall endorse thereon a notation of such exercise
and (ii) provide satisfactory proof as to the right of such person or persons to
exercise the Option.

 

5.2                                 The notice of exercise described in
Section 5.1 shall be accompanied by the full purchase price for any Shares
purchased pursuant to the exercise of an Option and shall be paid in full upon
such exercise, (i) in cash, by check, by transferring Shares to the Company or
by attesting to the ownership of Shares, upon such terms and conditions as may
be acceptable to the Committee, or by net settlement of the Option in the manner
determined by the Committee or (ii) by such arrangement as is made by the
Company with the designated online broker.  Any

 

2

--------------------------------------------------------------------------------


 

Shares the Optionee transfers to the Company or attests to owning as payment of
the purchase price under an Option shall be valued at their Fair Market Value on
the day preceding the date of exercise of such Option.

 

5.3                                 Upon receipt of notice of exercise and full
payment for the Shares in respect of which the Option is being exercised, the
Company shall, subject to Section 15 of the Plan, take such action as may be
necessary to effect the transfer to the Optionee of the number of Shares as to
which such exercise was effective.

 

5.4                                 The Optionee shall not be deemed to be the
holder of, or to have any of the rights of a holder with respect to any Shares
subject to the Option until (i) the Option shall have been exercised pursuant to
the terms of this Agreement and the Optionee shall have paid the full purchase
price for the number of Shares in respect of which the Option was exercised,
(ii) the Company shall have issued and delivered the Shares to the Optionee, and
(iii) the Optionee’s name shall have been entered as a stockholder of record on
the books of the Company, whereupon the Optionee shall have full voting and
other ownership rights with respect to such Shares.

 

6.                                       Termination of Employment.

 

6.1                                 In General.

 

If the employment of the Optionee with the Company and its Subsidiaries shall
terminate for any reason, other than for the reasons set forth in Sections 6.2
or 7.2 below, the Option shall continue to be exercisable (to the extent the
Option was vested and exercisable on the date of the Optionee’s termination of
employment) at any time within three (3) months after the date of such
termination of employment, but in no event after the expiration of the Exercise
Term.

 

6.2                                 Termination of Employment Due to Death,
Disability, or Retirement.

 

If the Optionee’s termination of employment is due to death, Disability, or
Retirement (for purposes of this Agreement, “Retirement” means voluntary
termination on or after age 65), or if Optionee terminates employment after age
55, the following shall apply:

 

(a)                                  Termination Due To Death.  In the event the
Optionee dies while actively employed, the Option shall become immediately and
fully exercisable, and shall remain exercisable at any time prior to the end of
the Exercise Term, or for one (1) year after the date of death, whichever period
is shorter, by (A) such person(s) that have acquired the Optionee’s rights under
such Options by will or by the laws of descent and distribution, or (B) if no
such person described in (A) exists, the Optionee’s estate or representative of
the Optionee’s estate.

 

(b)                                 Termination by Disability.  In the event the
employment of the Optionee is terminated by reason of Disability, the Option
shall become immediately and fully exercisable as of the date the Committee
determines the Optionee terminated for Disability and shall remain exercisable
at any time prior to

 

3

--------------------------------------------------------------------------------


 

the end of the Exercise Term, or for one (1) year after the date of termination,
whichever period is shorter.

 

(c)                                  Termination by Retirement.  In the event
the employment of the Optionee is terminated by reason of Retirement, all
outstanding unvested Options shall expire, and any Options vested as of
Optionee’s date of Retirement shall remain exercisable at any time prior to the
end of the Exercise Term, or for five (5) years after the date of termination,
whichever period is shorter.  In the event of the Optionee’s death after
Retirement, the vested Options shall be exercisable in accordance with this
subsection (c) and the Option shall be exercisable by the persons described in
(a) above.

 

(d)                                 Termination After Attaining Age 55.  If the
Optionee terminates employment (other than as a result of death or Disability)
after attaining age 55 but prior to age 65, all outstanding unvested Options
shall expire, and any Options vested as of Optionee’s date of termination shall,
unless the Committee determines otherwise at the time of such termination,
remain exercisable at any time prior to the end of the Exercise Term, or for
five (5) years after the date of termination, whichever period is shorter.  In
the event of the Optionee’s death after terminating after age 55, the vested
Options shall be exercisable in accordance with this subsection (d) and the
Option shall be exercisable by the persons described in (a) above.

 

7.                                       Effect of Change in Control.

 

7.1                                 Notwithstanding anything contained to the
contrary in this Agreement, in the event of a Change in Control, the Option
shall become immediately and fully exercisable, and the Committee, in its
discretion, may terminate the Option, provided that at least 30 days prior to
the Change in Control, the Committee notifies the Optionee that the Option will
be terminated and provides the Optionee, at the election of the Committee,
(i) the right to receive immediately a cash payment in an amount equal to the
excess, if any, of (A) the greater of (x) the Fair Market Value on the date
preceding the date of surrender, of the shares subject to the Option or portion
of the Option surrendered, or (y) the Adjusted Fair Market Value of the Shares
subject to the Option or portion thereof surrendered, over (B) the aggregate
purchase price for such Shares under the Option; or (ii) the right to exercise
all Options (including the Options vested as a result of the Change in Control)
immediately prior to the Change in Control.

 

7.2                                 If the Options remain outstanding after the
Change in Control and if the employment of the Optionee is terminated within two
(2) years following a Change in Control, all vested Options shall continue to be
exercisable at any time within five (5) years after the date of such termination
of employment, but in no event after expiration of the Exercise Term.

 

4

--------------------------------------------------------------------------------


 

8.                                       Nontransferability.

 

The Option shall not be transferable other than by will or by the laws of
descent and distribution.  During the lifetime of the Optionee, the Option shall
be exercisable only by the Optionee.

 

9.                                       No Right to Continued Employment.

 

Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon the Optionee any right with respect to continuance of employment by
the Company or a Subsidiary, nor shall this Agreement or the Plan interfere in
any way with the right of the Company or a Subsidiary to terminate the
Optionee’s employment at any time.

 

10.                                 Adjustments.

 

In the event of a Material Business Event, the Committee may take any of the
actions contemplated under Section 14 of the Plan with respect to this Award
and/or the Shares.

 

11.                                 Withholding of Taxes.

 

11.1                           The Optionee shall be responsible for all
federal, state and local income taxes payable with respect to this Option.  The
Company shall have the right to deduct from any distribution of cash to the
Optionee an amount equal to the federal, state, and local income taxes and other
amounts as may be required by law to be withheld (the “Withholding Taxes”) with
respect to the Option.  If the Optionee is entitled to receive Shares upon
exercise of the Option, the Optionee shall pay the Withholding Taxes to the
Company in cash prior to the issuance of such Shares.  In satisfaction of the
Withholding Taxes, the Optionee may make a written election (the “Tax Election”)
to have withheld a portion of the Shares issuable to him or her upon exercise of
the Option, having an aggregate Fair Market Value equal to the Withholding
Taxes, provided that, if the Optionee may be subject to liability under
Section 16(b) of the Exchange Act, the election must comply with the
requirements applicable to Share transactions by such Optionees.

 

11.2                           If the Optionee makes a disposition, within the
meaning of Section 424(c) of the Code and regulations promulgated thereunder, of
any Share or Shares issued to him pursuant to his exercise of the Option within
the two-year period commencing on the day after the Grant Date or within the
one-year period commencing on the day after the date of transfer of such Share
or Shares to the Optionee pursuant to such exercise, the Optionee shall, within
ten (10) days of such disposition, notify the Company thereof, by delivery of
written notice to the Company at its principal executive office.

 

12.                                 Employee Bound by the Plan.

 

The Optionee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions thereof.

 

5

--------------------------------------------------------------------------------


 

13.                                 Modification of Agreement.

 

This Agreement may be modified, amended, suspended, or terminated in accordance
with the provisions of Section 17.3 of the Plan.

 

14.                                 Severability.

 

Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

 

15.                                 Governing Law.

 

The validity, interpretation, construction, and performance of this Agreement
shall be governed by the laws of the state of Delaware without giving effect to
the conflicts of laws principles thereof.

 

16.                                 Successors in Interest.

 

This Agreement shall inure to the benefit of and be binding upon each successor
corporation.  This Agreement shall inure to the benefit of the Optionee’s legal
representatives.  All obligations imposed upon the Optionee and all rights
granted to the Company under this Agreement shall be final, binding, and
conclusive upon the Optionee’s heirs, executors, administrators, and successors.

 

17.                                 Resolution of Disputes.

 

Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction, or application of this
Agreement shall be determined by the Committee.  Any determination made
hereunder shall be final, binding, and conclusive on the Optionee and the
Company for all purposes.

 

 

 

Zep Inc.

 

 

 

 

 

By:

 

 

 

John K. Morgan

 

 

Chairman, President and

 

 

Chief Executive Officer

 

 

 

 

 

Optionee:

 

6

--------------------------------------------------------------------------------


 

OPTIONEE SUMMARY

 

Option Type:

 

Grant Date:

 

Shares Granted:

 

Vesting Dates:

 

 

 

Vest Date

 

Shares Vesting

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Expiration Date:

 

7

--------------------------------------------------------------------------------


 

Marked to Show Changes

from October 2010 Agreement

 

--------------------------------------------------------------------------------